
	

113 HR 5754 IH: Evidence-Based Policymaking Commission Act of 2014
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5754
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mr. Ryan of Wisconsin introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To establish the Commission on Evidence-Based Policymaking, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Evidence-Based Policymaking Commission Act of 2014.
		2.EstablishmentThere is established in the executive branch a commission to be known as the Commission on Evidence-Based Policymaking (in this Act referred to as the Commission).
		3.Members of the Commission
			(a)Number and appointmentThe Commission shall be comprised of 15 members as follows:
				(1)Three shall be appointed by the President, of whom—
					(A)1 shall be an academic researcher, data expert, or have experience in program administration;
					(B)1 shall have expertise in database management, confidentiality, and privacy matters; and
					(C)1 shall be the Director of the Office of Management and Budget (or the Director’s designee);
					(2)Three shall be appointed by the Speaker of the House of Representatives, of whom—
					(A)2 shall be academic researchers, data experts, or have experience in program administration; and
					(B)1 shall have expertise in database management, confidentiality, and privacy matters.
					(3)Three shall be appointed by the Minority Leader of the House of Representatives, of whom—
					(A)2 shall be academic researchers, data experts, or have experience in program administration; and
					(B)1 shall have expertise in database management, confidentiality, and privacy matters.
					(4)Three shall be appointed by the Majority Leader of the Senate, of whom—
					(A)2 shall be academic researchers, data experts, or have experience in program administration; and
					(B)1 shall have expertise in database management, confidentiality, and privacy matters.
					(5)Three shall be appointed by the Minority Leader of the Senate, of whom—
					(A)2 shall be academic researchers, data experts, or have experience in program administration; and
					(B)1 shall have expertise in database management, confidentiality, and privacy matters.
					(b)ExpertiseIn making appointments under this section, consideration should be given to individuals with
			 expertise in economics, statistics, program evaluation, data security,
			 confidentiality, or database management.
			(c)Chairperson and co-ChairpersonThe President shall select the chairperson of the Commission and the Speaker of the House of
			 Representatives shall select the co-chairperson.
			(d)Timing of appointmentsAppointments to the Commission shall be made not later than 45 days after the date of enactment of
			 this Act.
			(e)Terms; vacanciesEach member shall be appointed for the duration of the Commission. Any vacancy in the Commission
			 shall not affect its powers, and shall be filled in the manner in which
			 the original appointment was made.
			(f)CompensationMembers of the Commission shall serve without pay.
			(g)Travel expensesEach member of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.
			4.Duties of the Commission
			(a)Study of dataThe Commission shall conduct a comprehensive study of the data inventory, data infrastructure, and
			 statistical protocols related to Federal policymaking and the statistical
			 and programmatic agencies responsible for maintaining that data to—
				(1)determine the optimal arrangement for which administrative data on Federal programs and tax
			 expenditures and related data series may be integrated and made available
			 to facilitate program evaluation, policy-relevant research, and
			 cost-benefit analyses by qualified researchers and institutions;
				(2)make recommendations on how data infrastructure and protocols should be modified to best fulfill
			 the objectives identified in paragraph (1); and
				(3)make recommendations on how best to incorporate outcomes measurement, institutionalize randomized
			 controlled trials, and rigorous impact analysis into program design.
				(b)ClearinghouseIn undertaking the study required by subsection (a), the Commission shall consider if and how to
			 create a clearinghouse for program and survey data, which shall include
			 evaluation of—
				(1)what administrative datasets that are relevant for program evaluation and Federal policy-making
			 should be included in a potential clearinghouse;
				(2)which survey datasets the administrative datasets identified in paragraph (1) may be linked to, in
			 addition to linkages across administrative data series;
				(3)what are the legal and administrative barriers to including or linking these data series;
				(4)what data-sharing infrastructure should be used to facilitate data merging and access for research
			 purposes;
				(5)how a clearinghouse could be self-funded;
				(6)which types of qualified researchers, officials, and institutions should have access to data;
				(7)what limitations should be placed on the use of data provided;
				(8)how to protect information and ensure individual privacy and confidentiality;
				(9)how the data and results of research can be used to inform program administrators and policymakers
			 to improve program design; and
				(10)what incentives may facilitate interagency sharing of information to improve programmatic
			 effectiveness and enhance data accuracy and comprehensiveness.
				(c)ReportUpon the affirmative vote of at least three-quarters of the members of the Commission, the
			 Commission shall submit to the President and Congress a detailed statement
			 of its findings and conclusions as a result of the study required by
			 subsection (a), together with its recommendations for such legislation or
			 administrative actions as the Commission considers appropriate in light of
			 the results of the study.
			(d)DeadlineThe report under subsection (c) shall be submitted not later than the date that is 15 months after
			 the date a majority of the members of the Commission are appointed
			 pursuant to section 3.
			(e)DefinitionIn this section, the term administrative data means information, in whatever form, generated or collected by an agency in carrying out a Federal
			 program, including any customer service measure, efficiency measure,
			 milestone, outcome measure, or performance indicator, as those terms are
			 defined in section 1115(h) of title 31, United States Code.
			5.Operation and powers of the Commission
			(a)Administrative assistanceThe heads of the following agencies shall advise and consult with the Commission on matters within
			 their respective areas of responsibility:
				(1)The Office of Management and Budget.
				(2)The Bureau of the Census.
				(3)The Internal Revenue Service.
				(4)The Bureau of Economic Analysis.
				(5)The Bureau of Labor Statistics.
				(6)The Department of Health and Human Services.
				(7)The Department of Agriculture.
				(8)The Department of Housing and Urban Development.
				(9)The Social Security Administration.
				(10)The Department of Education.
				(11)The Department of Justice.
				(12)Any other agency, as determined by the Commission.
				(b)MeetingsThe Commission shall meet not later than 30 days after the date upon which a majority of its
			 members have been appointed and at such times thereafter as the
			 chairperson or co-chairperson shall determine.
			(c)Rules of procedureThe chairperson and co-chairperson shall, with the approval of a majority of the members of the
			 Commission, establish written rules of procedure for the Commission, which
			 shall include a quorum requirement to conduct the business of the
			 Commission.
			(d)HearingsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times
			 and places, take testimony, and receive evidence as the Commission
			 considers appropriate.
			(e)ContractsSubject to the availability of appropriations, the Commission may contract with and compensate
			 government and private agencies or persons for any purpose necessary to
			 enable it to carry out this Act.
			(f)MailsThe Commission may use the United States mails in the same manner and under the same conditions as
			 other agencies of the Federal Government.
			(g)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.
			(h)Census Bureau and NAPASubject to the availability of appropriations, the Director of the Census shall contract with the
			 National Academy of Public Administration to administer the Commission.
			(i)Funding
				(1)In generalSubject to the availability of appropriations, at the request of the Director of the Census, the
			 principal statistical agencies shall provide funds, in a total amount not
			 to exceed $2,000,000, to the Director for purposes of funding the
			 operations of the Commission.
				(2)DefinitionIn this subsection, the term principal statistical agency has the meaning given that term in the report, published by the Office of Management and Budget,
			 entitled Statistical Programs of the United States Government, Fiscal Year 2014.
				6.Personnel
			(a)DirectorThe Commission shall have a Director who shall be appointed by the chairperson with the concurrence
			 of the co-chairperson. The Director shall be paid at a rate of pay
			 established by the chairperson and co-chairperson, not to exceed the
			 annual rate of basic pay payable for level V of the Executive Schedule
			 (section 5316 of title 5, United States Code).
			(b)StaffThe Director may appoint and fix the pay of additional staff as the Director considers appropriate.
			(c)Experts and ConsultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5,
			 United States Code, at rates for individuals which do not to exceed the
			 daily equivalent of the annual rate of basic pay for a comparable position
			 paid under the General Schedule.
			7.TerminationThe Commission shall terminate not later than 18 months after the date of enactment of this Act.
		
